Given, J.
(dissenting). — I do not concur in the •conclusion “that the attachment bond is designed to protect him [the defendant] from the negligent performance of duty by the sheriff in caring for the property.” It is my opinion that .such damages are not within the purpose or provisions of the statute or bond. The purpose of the bond is to indemnify against the wrongful act of the plaintiff in suing out the attachment, and does not apply to any other person or act. It secures to the defendant all damages “immediately •consequent upon the wrongful act.” Plumb v. Woodmansee, 34 Iowa, 116. By it he is secured for all damages caused by the detention and depreciation of his property under proper care, for these are consequences that necessarily and immediately follow from suing out the attachment. They are consequences contemplated in the law and by the parties, and within the condition of the bond. That the officer will neglect his duty, and wrongfully permit the property to waste *676or depreciate, is not within the contemplation of the law or the parties. It is not a necessary or immediate consequence of suing out the attachment, and may result whether the attachment be rightful or wrongful. Such damages are not even remotely caused by suing out the attachment, but are solely caused by the negligence of the officer. To hold the plaintiff thus liable on his bond is to enlarge its condition beyond that authorized or expressed, and to charge him with the wrongful act of another, which he has not authorized, and which he may be powerless to prevent. Section 2961 of the Code does not enlarge the damages to be recovered under section 2959. Taken together, it is the actual damage sustained by reason of the wrongful suing out of the attachment. In my view, none of the authorities cited in the opinion are against my conclusions. The loss or depreciation mentioned is such as is immediately consequent upon the wrongful suing out of the attachment, and not upon some other and different wrong. The theory of the opinion, as I understand it, is that the officer holds possession as agent for the plaintiff, who, therefore, is liable for his wrong. Grant it, and yet that liability is not upon the bond, unless it is within its conditions; and, as I maintain, this bond is not so conditioned. The possession of the officer is, for all the purposes >of the writ, the possession of the plaintiff, because, by placing the , writ in his hands, the plaintiff has authorized the detention of the property; and, hence, is liable for its detention and depreciation, under proper care. The plaintiff does not, however, authorize the officer to neglect his duty, and to wrongfully allow the property to waste or depreciate. Robinson v. Keith, 25 Iowa, 322, does not support the position that plaintiff is liable for such wrongful act of the officer. The remedy in such case is against the officer who, without sanction or authority, commits the wrong.